--------------------------------------------------------------------------------

Exhibit 10.2
 
FIRST AMENDMENT


FIRST AMENDMENT, dated as of September 26, 2018 (this “First Amendment”), to the
Term Loan Credit Agreement, dated as of August 7, 2018 (as otherwise amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), among Brunswick Corporation, a Delaware
corporation (the “Company”), the several banks and other financial institutions
or entities from time to time party thereto as lenders (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and the other Agents party thereto, between the Company and the
Administrative Agent, acting on behalf of the Lenders pursuant to the authority
set forth in the Existing Credit Agreement.


The Existing Credit Agreement, as amended by this First Amendment, is referred
to in this First Amendment as the “Amended Credit Agreement”.


W I T N E S S E T H


WHEREAS, the Company, the Lenders, the Administrative Agent and the other Agents
are parties to the Existing Credit Agreement;


WHEREAS, the Company has entered into an Amended and Restated Credit Agreement,
dated as of March 21, 2011, as amended and restated as of June 26, 2014, as
further amended and restated as of June 30, 2016, as further amended as of July
13, 2018 and as further amended and restated as of September 26, 2018 (as
otherwise amended, supplemented or otherwise modified from time to time, the
“Amended and Restated Revolver Credit Agreement”), among the Company, the
subsidiary borrowers party thereto, the lenders party thereto,  JPMorgan Chase
Bank, N.A., as administrative agent, and the other agents party thereto, whereby
the Required Lenders (as defined therein) agreed to approve certain amendments,
including but not limited to, the “Approved Amendments” under Schedule 10.02 of
the Existing Credit Agreement; and


WHEREAS, pursuant to Section 10.02(e) of the Existing Credit Agreement, the
Company and the Administrative Agent (acting pursuant to the authorization of
the Lenders set forth therein) are willing to agree to this First Amendment on
the terms set forth herein;


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.          Defined Terms.  Terms defined in the Existing Credit Agreement and
used herein (including, without limitation, in the recitals hereto) shall have
the meaning given to them in the Existing Credit Agreement unless otherwise
defined herein.



--------------------------------------------------------------------------------



2.          Amendments to the Existing Credit Agreement.


(a)          Amendment to Section 1.01.  Section 1.01 of the Existing Credit
Agreement is hereby amended as follows:


(i)          The definition of “Consolidated EBITDA” is hereby amended by
replacing the number “$10,000,000” in clause (vi) with the following words: “the
greater of (x) $15,000,000 and (y) 2.5% of Consolidated EBITDA for such Test
Period”.


(ii)          The definition of “Control” is hereby amended by deleting the last
sentence thereof.


(iii)          The definition of “Indebtedness” is hereby amended by deleting
the words “are not more than 45 days past due or”.


(iv)          The definition of “Material Indebtedness” is hereby amended by
replacing the number “$50,000,000” with the number “$100,000,000”.


(b)          Amendment to Section 3.04.  Section 3.04(a) of the Existing Credit
Agreement is hereby amended by deleting the last sentence thereof.


(c)          Amendment to Section 3.14.  Section 3.14 of the Existing Credit
Agreement is hereby deleted and replaced with the word “[Reserved]”.


(d)          Amendment to Section 5.01.  Section 5.01 of the Existing Credit
Agreement is hereby amended as follows:


(i)          Section 5.01(j) is hereby deleted and replaced with the words
“[reserved]; and”.


(ii)          Section 5.01(k) is hereby amended by replacing the words “or any
Lender” with the words “(or any Lender through the Administrative Agent)”.


(e)          Amendment to Section 5.02.  Section 5.02 of the Existing Credit
Agreement is hereby amended as follows:


(i)          Sections 5.02(b) and (c) are each hereby deleted and replaced with
the word “[reserved];”.


(ii)          Section 5.02(d) is hereby deleted and replaced with the words
“[reserved]; and”.


(f)          Amendment to Section 5.04.  Section 5.04 of the Existing Credit
Agreement is hereby amended by (i) deleting the words “and Other Obligations”
from the title and (ii) deleting the words “Material Indebtedness and all other
material liabilities, including”.


(g)          Amendment to Section 5.05.  Section 5.05 of the Existing Credit
Agreement is hereby amended by (i) adding the following words at the end of
clause (b): “, in each case, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect”; and (ii) deleting the last sentence thereto.



--------------------------------------------------------------------------------



(h)          Amendment to Section 5.06.  Section 5.06 of the Existing Credit
Agreement is hereby amended by, immediately after the words “as often as
reasonably requested”, adding the following words “(but in no event more
frequently than one time a year unless an Event of Default has occurred and is
continuing)”.


(i)          Amendment to Section 5.07.  Section 5.07(c) of the Existing Credit
Agreement is hereby deleted and replaced with the word “[Reserved].”


(j)          Amendment to Section 6.01.  Section 6.01 of the Existing Credit
Agreement is hereby amended by replacing the language therein, in its entirety,
with the following language:


“The Company will not permit any of its Subsidiaries (other than any Loan Party)
to create, incur or suffer to exist any Indebtedness, except:


(a)          [reserved]


(b)          Indebtedness of Subsidiaries existing on the date hereof and set
forth on Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof;


(c)          Indebtedness of any Subsidiary to the Company or any other
Subsidiary;


(d)          Guarantees by any Subsidiary of Indebtedness of the Company or any
other Subsidiary, provided that the Indebtedness so Guaranteed is permitted or
not prohibited by this Section 6.01;


(e)          Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof;
provided that (i) such Indebtedness is incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed the greater of (x) $115,000,000 and (y) 5% of Total Assets at
the time of incurrence (and after giving effect thereto and to related
acquisitions and dispositions of assets), as determined based on the financial
statements of the Company most recently delivered pursuant to Section 5.01(a) or
(b);


(f)          Indebtedness which represents an extension, refinancing,
replacement or renewal of any of the Indebtedness described in clauses (b), (e),
(j), (k), (l) or (u) hereof; provided that, (i) the principal amount of such
Indebtedness is not increased (except to the extent used to finance accrued
interest and premium (including tender or make-whole premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses), (ii)
any Liens securing such Indebtedness are not extended to any additional property
the Company or any of its Subsidiaries or, if the original Indebtedness was
unsecured, then the refinancing, renewal or extension Indebtedness shall be
unsecured (other than with Available Collateral), (iii) no Subsidiary that was
not originally obligated with respect to repayment of such Indebtedness is
required to become obligated with respect thereto and (iv) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced or renewed;



--------------------------------------------------------------------------------



(g)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(h)          Indebtedness of any Subsidiary in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;


(i)          Indebtedness of any Subsidiary that owns Available Collateral
incurred to refinance in whole or in part Existing 2021 Notes or for any other
purpose (it being understood that the proceeds of any such Indebtedness incurred
to refinance Existing 2021 Notes may be deposited in an account subject to
control arrangements in favor of the trustee under the 2013 Existing Notes
Indenture reasonably satisfactory to the Administrative Agent pending the
application of such proceeds to refinance such Existing 2021 Notes); provided
that the aggregate principal amount of Indebtedness at any time outstanding in
reliance on this paragraph (i) (net of the amount of any proceeds on deposit in
any control account as described above) shall not, when taken together with (1)
the aggregate outstanding principal amount of the Existing 2021 Notes (or any
refinancing or replacement of the Existing 2021 Notes incurred in reliance on
paragraph (f) above (disregarding any principal amount in excess of the original
principal amount thereof permitted to be incurred pursuant to the parenthetical
contained in clause (i) of such paragraph (f)), other than a refinancing or
replacement that can be incurred under clause (j) below, which shall be deemed
to use the basket under clause (j) and not the basket under this clause (i)),
and (2) the aggregate amount of sale and leaseback transactions consummated
pursuant to clause (ii) or (iii) of Section 6.07, exceed $300,000,000;
provided further that immediately after giving effect on a Pro Forma Basis to
the incurrence of any Indebtedness pursuant to this paragraph (i), no Default or
Event of Default shall have occurred and be continuing;


(j)          [reserved];


(k)          Indebtedness of Foreign Subsidiaries or of Foreign Holdcos;
provided that the aggregate principal amount of Indebtedness permitted by this
paragraph (k), together with the aggregate amount of sale and leaseback
transactions consummated pursuant to clause (iv) of Section 6.07, at any time
outstanding shall not exceed the greater of (x) $150,000,000 and (y) 6.0% of the
aggregate assets held by, or related to, the Foreign Subsidiaries of the Company
determined at the time of incurrence (and after giving effect thereto and to
related acquisitions and dispositions of assets), as determined based on the
financial statements of the Company most recently delivered pursuant to Section
5.01(a) or (b) (or, prior to the first such delivery of financial statements, in
the financial statements referred to in Section 3.04(a));



--------------------------------------------------------------------------------



(l)          Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (l) at any time outstanding shall not
exceed $35,000,000;


(m)          Indebtedness arising out of Capital Leases incurred in connection
with sale and leaseback transactions permitted by Section 6.07;


(n)          [reserved];


(o)          Indebtedness arising out of customer deposits in the ordinary
course of business;


(p)          Indebtedness with respect to surety bonds and similar arrangements
incurred in the ordinary course of business;


(q)          Indebtedness arising in connection with (i) any Permitted Foreign
Securitization or (ii) any Permitted Floorplan Vehicle Transaction;


(r)          [reserved];


(s)          Guarantees of obligations of Persons other than Subsidiaries;


(t)          other Indebtedness, when aggregated with the outstanding principal
amount of obligations secured pursuant to Section 6.02(n) and the aggregate
amount of sale and leaseback transactions consummated under Section 6.07(i), not
to exceed the greater of (x) $50,000,000 and (y) 2.0% of Total Assets at the
time of incurrence (and after giving effect thereto and to related acquisitions
and dispositions of assets), as determined based on the financial statements of
the Company most recently delivered pursuant to Section 5.01(a) or (b);


(u)          Indebtedness of any Subsidiary that owns a Fond du Lac Facility,
including the Fond du Lac Existing Indebtedness, that is secured by assets
included in the Fond du Lac Facility; provided that the aggregate principal
amount of Indebtedness permitted by this paragraph (u), together with the
aggregate amount of sale and leaseback transactions consummated pursuant to
clause (v) of Section 6.07 and the aggregate amount of any refinancing
Indebtedness in respect of such Indebtedness incurred in reliance on paragraph
(f) above, shall not exceed $30,000,000 at any time outstanding; and


(v)          Floorplan Receivables Permitted Indebtedness.”



--------------------------------------------------------------------------------



(k)          Amendment to Section 6.02.  Section 6.02 of the Existing Credit
Agreement is hereby amended as follows:


(i)          Section 6.02(d) is hereby amended to add the words “(including debt
of the type referred to in Section 6.01(e) incurred by the Company)” after the
reference to Section 6.01(e) therein.


(ii)          Section 6.02(e) is hereby amended to add the words “(including
debt of the type referred to in Section 6.01(l) incurred by the Company)” after
the reference to Section 6.01(l) therein.


(iii)          Section 6.02(h) is hereby amended to add the words “(including
debt of the type referred to in Section 6.01(k) incurred by the Company)” after
the reference to Section 6.01(k) therein.


(iv)          Section 6.02(i) is hereby amended to add the words “(including
debt of the type referred to in Section 6.01(i) incurred by the Company)” after
the reference to Section 6.01(i) therein.


(v)          Section 6.02(m) is hereby amended to delete the words “securing
Indebtedness permitted pursuant to Section 6.01(r)” therein.


(vi)          Section 6.02(n) is hereby amended by replacing the language
therein, it its entirety, with the following language: “other Liens securing
obligations in an aggregate amount outstanding, when aggregated with the
outstanding principal amount of obligations secured pursuant to Section 6.01(t)
and the aggregate amount of sale and leaseback transactions consummated under
Section 6.07(i), at any time not in excess of the greater of (x) $50,000,000 and
(y) 2.0% of Total Assets at the time of incurrence (and after giving effect
thereto and to related acquisitions and dispositions of assets), as determined
based on the financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or (b);”.


(vii)          Section 6.02(o) is hereby amended to add the words “(including
debt of the type referred to in Section 6.01(u) incurred by the Company)” after
the reference to Section 6.01(u) therein.


(l)          Amendment to Section 6.03.  Section 6.03(a) of the Existing Credit
Agreement is hereby amended by replacing the language therein, in its entirety,
with the following language:


“The Company will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, or Dispose (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Company and its
Subsidiaries, taken as a whole, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of the Company may merge into the Company
in a transaction in which the Company is the surviving entity, (ii) any
Subsidiary may merge or liquidate into any other Subsidiary, (iii) any
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders, (iv) the Company may merge
into, or consolidate with, another Person, provided that (x) the resulting,
surviving or transferee Person (the “Successor Company”) will be a Person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and the Successor Company will expressly
assume all the obligations of the Company under this Agreement and the Loan
Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
form reasonably satisfactory to the Administrative Agent; (y) at the time and
immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been incurred by the
Successor Company or such Subsidiary at the time of such transaction), no
Default or Event of Default will have occurred and be continuing; and (z) the
Company shall have delivered to the Administrative Agent (i) certificates,
corporate documentation and other information of the type referred to in Section
4.01(b) and (d) and (ii) a certificate signed by a Financial Officer and a legal
opinion each to the effect that such consolidation, merger or transfer complies
with the provisions described in this paragraph.”



--------------------------------------------------------------------------------



(m)          Amendment to Section 6.04.  Section 6.04 of the Existing Credit
Agreement is hereby deleted and replaced with the word “[Reserved].”


(n)          Amendment to Section 6.05.  Section 6.05 of the Existing Credit
Agreement is hereby modified to delete the words “permitted by Section 6.04(m)”.


(o)          Amendment to Section 6.07.  Section 6.07 of the Existing Credit
Agreement is hereby amended by replacing the language in clause (i), in its
entirety, with the following language:


“any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 270 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset, provided that the aggregate amount of sale and leaseback
transactions consummated pursuant to this clause (i) shall not exceed (x)
$100,000,000 plus (y) an amount, when aggregated with the outstanding principal
amount of obligations incurred pursuant to Section 6.01(t) and obligations
secured pursuant 6.02(n), shall not exceed the greater of (x) $50,000,000 and
(y) 2.0% of Total Assets at the time of incurrence (and after giving effect
thereto and to related acquisitions and dispositions of assets), as determined
based on the financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or (b),”.


(p)          Amendment to Section 6.09.  Section 6.09 of the Existing Credit
Agreement is hereby deleted and replaced with the word “[Reserved].”


(q)          Amendment to Section 6.12.  Section 6.12 of the Existing Credit
Agreement is hereby deleted and replaced with the word “[Reserved].”



--------------------------------------------------------------------------------



(r)          Amendment to Section 6.13.  Section 6.13 of the Existing Credit
Agreement is hereby deleted and replaced with the word “[Reserved].”


(s)          Amendment to the Schedules.  Schedules 5.02(d), 6.04 and 6.09 of
the Existing Credit Agreement are each hereby deleted and replaced with the word
“[Reserved].”


3.          Conditions to Effectiveness of this First Amendment.  This First
Amendment shall become effective (the date of such effectiveness, the “First
Amendment Effective Date”) upon the satisfaction of or waiver by the
Administrative Agent of the following conditions:


(a)          Execution of Counterparts.  This First Amendment shall have been
executed and delivered by the Company and the Administrative Agent.


(b)          Representations and Warranties.  After giving effect to this First
Amendment, each of the representations and warranties made by the Company in
Section 4 hereof shall be true and correct.


(c)          Fees.  All fees required to be paid on the First Amendment
Effective Date and reasonable out-of-pocket expenses required to be paid on the
First Amendment Effective Date, in each case to the extent invoiced at least two
business days prior to the First Amendment Effective Date (except as otherwise
reasonably agreed by the Company) and to the extent such fees and expenses are
required to be paid pursuant to Section 10.03 of the Existing Credit Agreement,
shall be paid substantially concurrently with the effectiveness of this First
Amendment.


(d)          No Default.  No Default or Event of Default has occurred and is
continuing immediately after giving effect to the amendments contemplated
herein.


(e)          Amended and Restated Revolver Credit Agreement.  All of the
conditions precedent to effectiveness of the Amended and Restated Revolver
Credit Agreement set forth in Section 4.01 therein shall have been satisfied or
shall be satisfied concurrently with the First Amendment Effective Date.


4.          Representation and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this First Amendment, the Company hereby
represents and warrants to the Administrative Agent and each Lender that:


(a)          This First Amendment has been duly authorized, executed and
delivered by it and this First Amendment and the Amended Credit Agreement each
constitute its valid and binding obligation, enforceable against it in
accordance with its terms.


(b)          Immediately after giving effect to this First Amendment, the
representations and warranties of the Company set forth in Article III of the
Amended Credit Agreement (but excluding the representations and warranties set
forth in Sections 3.04(b) and 3.06(a) thereof) are true and correct in all
material respects (or, to the extent subject to materiality or Material Adverse
Effect qualifiers, in all respects) on and as of the First Amendment Effective
Date (or, if any such representation or warranty is expressly stated to have
been made as of a specific earlier date, as of such specific date).



--------------------------------------------------------------------------------



(c)          No Default or Event of Default has occurred and is continuing
immediately after giving effect to the amendments contemplated herein.


5.          Effect.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended and not waived and shall continue to be in full
force and effect.  After the date hereof, any reference in the Loan Documents to
the Existing Credit Agreement shall mean the Amended Credit Agreement.


6.          Counterparts.  This First Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


7.          Severability.  Any provision of this First Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


8.          Integration.  This First Amendment shall constitute a Loan
Document.  This First Amendment and the other Loan Documents constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.


9.          GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


 [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.



 
BRUNSWICK CORPORATION
       
By:
 /s/ Randall S. Altman    
Name: Randall S. Altman
   
Title: VP & Treasurer

 
[Signature Page to Brunswick Term Loan Credit Agreement First Amendment]

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
 /s/ Anna Kostenko    
Name: Anna Kostenko
   
Title:  Vice President

 
[Signature Page to Brunswick Term Loan Credit Agreement First Amendment]

 

--------------------------------------------------------------------------------

 